Title: To Thomas Jefferson from John Devereux DeLacy, 18 December 1801
From: DeLacy, John Devereux
To: Jefferson, Thomas


          
            Sir
            Decr. the 18th 1801
          
          Having shortly after I did myself the honour of writing to you last set out on a tour through the Creek or Muscogee nation of Indians I take the liberty of transmitting to you, Sir; an account of that Country together with the remarks that my short stay has enabled me to make some of which I flatter myself will not be unacceptable to you—
          The Land around Pensacola are extremely poor being a light barren sandy soil, but esculent and medicinal herbs grow there in abundance as they do through all this Country especially the Sassaparilla, Snake root, Ginseng, Angelica, Golden Rod, Palma Christi or Castor oil nut &c &c—which are all extremely valuable. Pensacola is going to decay fast, the few people moving away and the buildings going to ruin, there is no more than the bare site of the old forts and fortifications to be seen tho the spaniards make a shew of preserving them by keeping Centinels &c on duty at them. Pensacola can be of no use to any power whatsoever either american or european except as a means to throw away or expend monies by sinecure officers & Commanders. Since the arrival of Genl. Bowles in the Indian nation they imposed a tax on the Inhabitants around and a pretty smart one, for the stockading the town which was before entirely open they have done most part of it but a good deal remains as yet undone for want of funds and public spirit. The soil around Pensacola is so very poor as not to be able to support its inhabitants. The nearest settlements to it on the N. N.W. & W. sides are Mobile distant about 30 leagues where is the strongest fort in the Country, but the place swampy low subject to be overflown and is very unhealthy above that is the american post of no use under heaven but to have military there to keep up a dust with the inhabitants and Wy of them across the Lakes Mauripias and Ponche-train is New Orleans from whence the other places (Pena & Mobe) draw their supplies—on the E. & N.E. lye the Indian Towns being the nearest settlements to Pensacola, and about 250 or 300 miles from it.—In Pensacola is one Mercantile house that has become immensly rich by the Indian trade namely the House of Panton Leslie & Co. Panton Resided in Pensacola, Leslie in London and Forbes the other Partner in New Providence all scotchmen some of whom had Retired from america to St. Augustine at the commencement of the american War, Panton who remained at St. augustine began to trade with the Indians under the British sanction while the British remained there, and managed his matters so well that the House of Panton Leslie & Co was established in consequence of a demand made by the Creek or Muscogee Nation who not understanding the treaties made between european powers to relate in any manner to them but being at once alarmed and surprized at the loss of that trade to which they had been so long accustomed declared at once that an English Merchant must be left to trade with them or that they would instantly declare war against the Spaniards, this being made known to the spanish Govermt, they prudently agreed to it, and received Panton Leslie & Co as British merchts. residt. in C. Mys. dominions and they established themselves at St. Augustine, but afterwards finding that St. Augustine was not a good situation they removed to St. Marks on the appalachee as being within their territory and had houses immediately built by their own People Here it was the House of Panton Leslie & Co forgetting their obligations to the Indians and seeing the door open for a monopoly eagerly grasped at it and by their intrigues with the Spanish goverment effected it, of all the Indian trade, they first procured a guard to be stationed at St. Marks to prevent smugglers as they said to trade, and also procured the supplying of all the Spanish Posts settlements and Colonies in this quarter. And thus was the trade secured to them on all sides except against the americans whose traders occasionally entred the nation to trade and were protected by the Indians therein thus they were placed and under british patronage and sanction and possessing all the passions prejudices and resentments of Englishmen against the americans, and also incensed at the intrusion of the american traders into the nation they chimed with the spanish policy of the day and in conjunction with the late Alexander McGilveray who beyond a doubt privately held a Cols. Commission in the Spanish service and Recd. two thousand Dollars a year and had also a partial interest in the House of Panton & Co. easily excited the Indians to the Commission of Hostilities against the frontiers of Georgia, the Georgians themselves having given a pretext for it by killing some of the Hunters and plundering their Camps, but which would not have brought on the war but for the intrigues and influence of Panton & McGilvarey and the influence of Govr. ONeal, at the time Comdt. at Pensacola for all the Indians wished or wanted was satisfaction for their losses Panton supply’d them in Conjunction with the Spanish Government with arms and ammunition, And openly purchased their plunder be it what it would that offered. and thus had he three motives for urging on the War. 1st. gratifying his resentments 2nd. the immense profit the plunder of Negroes & horses afforded him. And 3d. the Consequential consumption of his goods. Mr Bowles then growing into favour with the Indians opposed this war with all his might tho when declared he acted in it and in consequence of that spirited opposition has commenced the antipathy between Genl. Bowles and that house of Panton & Co which has so long convulsed this Indian world and which if I mistake not bids fair to establish the Indian independence in spite of the Spanish intrigues and oppressions which I most devoutly wish they may do, but of this subject I shall speak more at large hereafter. McGilvary tho holding a commission also in the american service played on both sides but especially with the Spanish side which was the cause of his overthrow altogether—
          About 12 miles from Pensacola on the Path to the Indian Nation is a very fine bed of Iron Ore apparently very rich close to a small stream and within three miles of the Bay—and about four miles from thence is a saw mill seat, one of the finest I ever saw it is cut out of the solid rock which is a kind of soft Grey grit. the place for the sleepers and other timbers being cut of the rock—and the mill race about 80 feet long is cut in like manner through the rock. the mill was burned down by the british on their giving up pensacola so that nothing remains but a part of the dam and this seat which will long continue a monument of their industry, there is a saw mill erected close to the old seat Just now finished by the spaniards but it is on a most injudicious plan and is one among the many spanish follies to be met with in this Country—from thence to the River Scanby is about 30 miles, no change in the soil, adjoining scanby is a rich valuable swamp—Scanby a River that I do not see laid down by any of our Geographers is a beautiful River and navigable for a considerable distance near the upper Crossing place. there is a Creek that empties into it from a small lake distant about half a league on the N.E side of the River which increases its beauty very considerably on the N.E side is a white man of the name of Miller settled, but a very little diff’t from an Indian and who has a large family of young half indians, all of whom are kind Courteous and hospitable, this and the saw mill are the only inhabited places between Pensacola and the Indian towns a distance not less than 250 miles as I have before stated—The Country in general is a good deal broken but in no where does it rise into mountains, about 150 miles from Pensacola are some hills of a loose reddish grit stone but nothing like ore. There is a great abundance of the white or mast pine and of the pitch pine—some of the swamps abound with Cedar & Cypress. the soil you may therefore Judge is generally very sandy and light the whole way to the Indian town and but very badly watered. there is nothing remarkable or worth mentioning but a littling gurgling rill, that meanders through a large hollow, and all at once sinks with a hollow noise, and rises again below at some distance pursuing its course in a thousand little merry vagaries, the Road leading immediately over this little natural Bridge.
          Within 20 miles or there abouts the traveller from Pensacola to the Cowetas sees the first indian houses being farms and settlements made by the principal Indians or others of them which display an astonishing degree of taste and industry in the arrangment and management of their farms more by far than a great many of the American or Spanish planters—at those plantations they raise and feed large Stocks of Horses Cattle Hogs Poultry &c &c together with Corn, other grains, Potatoes and vegetables of all kinds, and this spirit of industry and neatness I have observed among them throughout insomuch that I belive whatever an Indian does or intends doing that he will do neat and well they having a personal vanity that not only prompts but stimulates them to excel rather than emulate their competitors. from the first houses that I saw untill I Reached the River Chatahooche at the Coweta town those pretty plantations presented themselves alternately, for their share of admiration, and here I can not help saying that I met with a most disagreeable disappointment for I expected the Indians had Patterned after Col. Hawkins’s and therefore enquired for it anxiously, but Judge Sir my mortification on being shewn a wretched hovel as the House of Col Hawkins while he lived at the Cowetas from whence he has moved. there is a negro wench stays in the House to take Care of it. But I must assert that it is the meanest and shabbiest building I saw in the whole place, devoid of taste and decency and must from its every mark & appearance have been always so—I turned away from it with indignation and Regret and Pursued my rout to the Chatahoochee passing several other neat little houses, there I crossed this beautiful River to a Mr Marshals a wealthy and Respectable trader indeed one of the first in this nation, being an honest industrious man in the strictest sense of the word. about three miles above the Coweta town or Mr Marshals House (which is an handsome one for this Country) are the falls of the River Chatahoochee, these I may say are picturesque & handsome without any thing of the sublime or beautiful being attached to them, the river for some distance running with considerable velocity down a kind of broken rugged channel untill it meets with a ledge of Rocks over which it precipitates itself about 12 or 13 feet perpendicular, tho’ at its Jut-off the water is a little broken by Rocks—
          At the foot of the falls is one of the best shad Striped Bass and herring fisheries in America, and from whence all the Indians draw their stock of summer provisions and a plentiful supply it affords them, as they dry salt smoke and put them up in great earthen Jars or pots—
          The attempt of Col Hawkins to wrest this fishery from them and apply it to his own particular use and profit has been one of the principal causes of his extreme unpopularity and of that invincible dislike the indians have all for him, and it certainly was sufficient of itself to give them a dislike to him for it was a most unjustifiable act of his to endeavour to speculate on those poor Creatures and wrest from them that never failing supply which they and their ancestors had for ages long past enjoyed uninterruptedly, and when they refused giving it up to him, that he should threaten them with the vengeance of the U.S. if they hesitated about giving it up to him at once, I pitied the poor Creatures from my soul when they told me the story with a pathos peculiar to themselves, and told them that the U.S. was too Just Magnanimous and equitable to sanction a proceeding of the kind and the present president to great and good to pass it by unnoticed did he but know of it. they said that they had several times wished and endeavoured to send him a talk but could find no safe hand (about all Col Hawkins) conduct and indeed I beleive the poor Creatures have reason to complain for from what I have heard his policy and conduct have been extremely wrong not to give it an harsher name, insomuch that I who came to this Country with the violent prejudices in his favour from every thing I had heard, Judging him to be at once the philanthrophist the legislator and the man of feeling and humanity, but I now almost execrate his name and wish for the sake of those poor Creatures, and the honour of the U.S. and his own that he had been Recalled 5 Years ago—It is not my province to detail the many improper acts with the commission of which he is charged by almost every person here, nor is it my wish to enter into a paper war with him on the subject, my intention being but barely to communicate to you as Thomas Jefferson Esqr. and not as President of the U.S. the true and undisguised state of things in so remote a part of the world as this, where as the Indians say no white man ever travels but those who come to trade, and those they say are all Hawkins’s Creatures, which I know to be a fact for in public those men have asserted him to be a character which in private and in confidence they have in a few minutes after denied to me and painted him in Colours black indeed and which on my objecting to them as improper they stated him to be so vindictive that he would immediately stop their trade and order them out of the Country if they were to do otherwise than as (he) Col Hawkins wished—therefore they were obliged to be cautious in what they said before any persons that might Retail it, such Sir is the General character of the Agent of the U.S. in this Country which I am extremely sorry for as it tends to alienate the affections of this people from the U.S. a Matter that by all means should be avoided but he seems to be an object of universal abhorrence with this people at present, I have never seen Col Hawkins therefore have no private pique resentment nor passion to gratify in the giving of this statement, nor am I impelled by any other motive than that of conveying to you information that may enable you to Judge impartially of the situation of things and not have fallacious self interested statements altogether to depend upon—from the Falls I proceeded down the River to its Junction with the Flint River or there abouts, but here Sir I am convinced that my pen is not adequate to giving you a competent Idea of the beauty of this River, its banks are bold majestic and sublime, and the scenery inexpressibly beautiful, they being in general of a solid Rock near 50 and from that to 30 feet in height at the lowest there is a pleasing but rather terrific Idea excited in veiwing them as you glide along its silver or rather Transparent current, the Nodding summit crowned with a rich growth of trees and luxurious Herbage And the sides clothed with a beutiful kind of Moss together with the moss rose and small Ivy the moss especially in abundance giving the sides an hoary appearance insomuch that the traveller is Ready to exclaim that old father time must have made this his earliest residence, and again the River laving the base of the Rock which is generally a kind of soft Granite which the water rolling by for a sucession of ages has eaten away so as to make it exhibit the appearance of the segment of an Arch, from the extreme prominence of which hanging over the River the banks rise in a perpendicular boldly to the summit, and thus the banks present themselves on either side alternately all the way down the River. I have gone under one of those prominences that I have spoken of and which are in general uniform for shelter from a heavy shower of rain & have been both myself Boat and little Crew completely sheltered from it—About 160 miles from the falls in the N.E Bank is one of the greatest natural curiosities that I have seen. in a beautiful reach of the River where the Bank appears uncommonly beautiful and bold under the Archified prominence at the base that I have spoken of, a beautiful row of little Pillars each in regular order and supporting its architrave present themselves to veiw, on these Architraves the whole stupenduous mass appears to rest and be supported altogether. It bearing an exact but miniature resemblance to those heavy Columns or Pillars and Cloisters that stood in such formally formidable array at the fronts of the Convents or religious houses in France Spain and Italy, its appearance is indeed inexpressibly beautiful and Pleasing—
          At the falls is a most beautiful and rich pipe Clay, so much so that they use it to plaister and white wash their houses, with no other addition to its natural state than that of Water to give it the necessary temperament, and it answers those purposes extremely well; but it will not answer for a manufactory of Pipes or earthen ware from the immense quantities of Nitre with which it is impregnated and which of course renders it unfit to stand the fire—
          on this River are seventeen of the principal Towns in the nation and its banks are inhabited and cultivated on either side all the way. The River is navigable from its mouth to the falls for large Batteax at all seasons of the year tho there are some few Islands and a good many apparent shallows, but at either Bank there is a channel with water enough for any flat bottomed boat in any season—the distance being somewhat more than 300 miles and above the falls it is navigable with Canoes near an hundred more. Some distance from the Cowetas (about 30 miles) on the River there is an inexhaustible mine of salt Petre and little below that is a valuable native Allum, there are rich mines of Iron, Copper tin & lead both on this River and on Flint River—but the Indians are cautious of shewing them—at the Junction of the River Chatahoochee with the Flint River it assumes a most beautiful appearance and they uniting their streams glide down a southerly course towards the sea with uncommon beauty and majesty which the aweful sublimity of the banks contributes to heighten very considerably—The distance from the falls to the Junction of the Flint River is about 220 or 30 miles, there are inexhaustible quantities of the Red & yellow ochres and of a Clay that would make a porcelain superior to the dresden and which I have been informed has been adjudged by English Artists who have essayed it to be equal to any in the world for the earthen ware manufacture—
          The Flint River is nearly as large as the Chatahoochee but does not possess its beauty and is extremely Rapid and broken, it is navigable for 30 Miles from its mouth to the House of a Mr James Burgess a Gentleman who would command Respect any where, but I shall have occasion to say more about him immediately—There are on the Flint River, Ten towns all of whom are improving their Lands fast as are all the Indians in the Nation. I have passed the Ochclocknee and several other Rivers but as they are not navigable I shall pass them over by saying that there are some large towns situate on them and that this nation is thickly inhabited—now—
          It is said and asserted as a fact that there is a gold mine in this Country to which I can give no Credit for the famous Mississippi bubbles having had such strong asseverations to support them, where nothing of the kind is to be seen nor found that I pay no attention to reports of that kind especially as the soil and face of the country appear to give the lie direct to every thing of that sort, neither bearing the semblance of a neighbourhood with the precious metals—or Golden ore beds—It is said however that an Indian took a small quantity of the ore to the Spaniards at Augustine who having essayed it begged of the Indians to bring him a larger quantity and that he would pay him well for it—which coming to the ears of the Head men of the Nation they assembled in general Council and decreed the death of any person that should ever attempt to shew discover or open the mine or take carry or give any of the ores to any white persons whatsoever but especially to the Spaniards whose inordinate thirst for it they considered as the source of all the evils inflicted on them and the many oppressions exercised by the Spaniards in this Country heretofore. they therefore concluding that its being generally known to be in their Country would be a certain means of involving them in continual wars if not risk the loss of their Country and independence have wisely resolved to shut it up for ever if any such thing there be—
          I must here make mention more particularly of Mr James Burgess whom I have before mentioned. A truly Respectable worthy honest sensible old Gentleman, his house is for this Country an Elegant one, and he really lives in a genteel hospitable and pleasing stile the only white man in the Nation who does so, he is now within a year or two of his 70th. year and appears perfectly sound hearty athletic and vigorous, a proof of his vigour I saw in his wifes arms and a number of little ones around him he told me that he had forty in all, and in my opinion he bids fair to equal if not surpass King Priam in the number of his Children, The old Gentleman will now set out a hunting and will I am told kill a deer before any of the Indians. He has been in this Country 52 Years and speak their language of Course extremely well and has a good knowledge of their Laws and Customs the Indians are extremely fond of him insomuch that his honesty and veracity has become proverbial among them, so much so that from the different accounts of all the Indians I was strongly prepossessed in his favour for I am convinced that he merits the character they have given of him and much more for I am convinced that he is a man of the strictest integrity and most inviolate truth and veracity—It is much to be regretted that the U.S. have lost the benefit of his services as a deputy agent which he has been and it appears that had his advice and opinion to Mr Seagrove first and to Mr Hawkins since been followed there never would have been any difficulties here in this nation—for Mr Burgess besides his influence and the love all the Indians have for him & Respect is a man wealthy and independent and therefore did not serve from lucrative motives, but from a Respect to the U.S. and a desire to establish harmony and Good will between them and this nation, but after Mr Hawkins’s being in office some time the old man threw up and said that did the U.S. know Mr Hawkins Conduct they would not sanction nor could he Justify to his own feelings the continuing in office under when he considered his measures as wrong and wilfully so, Indeed he with many others dwelled largely on Col Hawkins ministry here and universally condemn him they tell very strange stories of which should the one third be true he must be a bad man, of that I do not take upon me to Judge, but this I will say that the Indians and all appear so unanimously averse to him that his immediate removal and the sending somebody else would be the most politic step that can be taken, two other private speculations that he attempted one on the ockmulgee and the other somewhere else the name I forget added to the one before mentioned together with the application or distribution of a sum of monies intended by the U.S. as an annual present appears to be the cheif grounds of their complaint, they say that the presents that are at any time given are given to five Indians whom he keeps in pay and that those are not head men nor even head warriors, And that no other persons see or know any thing of those presents, That he arrogated to himself by pompous peice in News papers that he had instructed them to build houses and make fences whereas they say that All his houses are the most miserable in the nation and that for time immemorial their Cornfeilds have had fences around them therefore that those puffs in the papers were to gloss his conduct in this country and make him be thought popular there—these sir are the Indian sentiments and with Respect to the Houses I acknowledge the Justness of the remark, and with Respect to the fences I agree that I have seen numbers much older and better than than that put up by Mr Hawkins—But there is one part of his conduct on which I must say that I think he has erred namely the interfering at all for the Spaniards—this nation being at war with them, a war that was most undoubtedly began by the Spaniards nor was there in my opinion the shadow of a pretext for when they commenced Hostilities, therefore as it was the act of the Spaniards in the first instance, and as the people unequivocally declared that they would not war with the U.S. nor that they did by no means intend such a thing, Mr Hawkins was certainly to blame to take so active a part at least untill there was some appearrance of an hostile intention towards the U.S. in their parts and the offering a reward for the assassinating of their favorite Genl. Bowles was another wrong step and an unpardonable thing (if it was, so,) which it is asserted by the Indians as a fact that he did the sum of one thousand Dollars and has also been a Step towards his present unpopularity and drew on him the order by proclamation from Mr Bowles to withdraw from this nation, for Genl. Bowles was Hardly landed when he was attacked by Col Hawkins in that treacherous way, a way that the Government of the U.S. is to Just and magnanimous to sanction. There is one incident which from its humour I cant. pass over in silence. And is known here as the Keynard Farce, I shall give it as I had it from an Indian who was by—and I beleive with Col Hawkins—Col Hawkins hearing that Genl. Bowles was to be on a visit somewhere near Keynards collected all the white traders and some Cusseta Indians and set out for Keynards and travelled night and day that he might get there time enough as he said to catch Mr Bowles and tie him or put him to death, it seems it was asserted to a certainty that Mr Bowles had gone to St. Marks and would not be at the meeting there. But Mr Bowles had arrived previous to Mr Hawkins which Hawkins hearing he refused going to the square or place of Meeting to see Genl. Bowles who had sent for him to come that matters might be talked over before the Indians and debated between them, but Mr Hawkins refused going on which Mr Bowles sent him word that he would come to the House and see him on which Mr Hawkins mounted his horse the Indian said in great confusion and apparent perplexity and Rode away night and day nor did he stop untill he got to Fort Wilkinson leaving his party behind to meet their fate. shortly after Mr Bowles came (the Indian said) when Barnet Col Haws. deputy went to see him that Mr Barnet appearred so frightened that tho he had taken off his hat he was not able to hold it in his hands without letting it fall nor could Genl Bowles who repeatedly assured him that he did not mean to hurt him nor would any harm happen to him, restore him to his self confidence and presence of mind, this farce has also abated the Indian Respect for Col Hawkins & Mr Barnet very much, I beleive I have given you the principal heads of the business as it happened incidentally tho’ I am told that it has been a good deal perverted in the representation by them in the U.S. If you should be disposed to learn the particulars of the difft. charges made against Mr Hawkins here old Mr Burgess would at once at your Request inform you fully. as to the American traders here you can get nothing from them but what will be dictated by Col Hawkins whom the Indians say is too much under the influence of the House of Panton & Co and the neighbouring Spanish Governors to be their freind or uncontaminated by their practises, however it is my most decided opinion that from the universal dislike to him amounting almost to an abhorrence that his life depends on his immediate removal, and of course a war between this country and the U.S a fear of and Respect for the US. having been hitherto it appears to me the only thing that preserved him. I must here state that I am heartily rejoiced at the good understanding existing between the people on the frontiers and this nation at present, And I must also say that I have been most agreeably disappointed in my opinion of this people having been led to beleive them savage Barbarous inhospitable and inhuman whereas the contrary is the case. I have found them uniformly courteous hospitable kind civil and obliging fond of white men and strangers (if they were not Col Hawkins freind) they have made rapid strides towards civilization both in their manners and Customs as well as in agriculture. they are very anxious to have Cotton Ginns & Saw mills erected among them but they would not permit Col Hawkins to put them up by any means much as they want them, for I have been told that he offered it but they refused having any thing to do with him Indeed their progression in Civilization is astonishing.—I never saw a people possessed of more parental filial & fraternal affection in my life there are so fond of each other as to extend it to the remotest relationship they can possibly trace, nor can I help quarrelling with those persons who give them a difft. or extremely barbarous Character they being the direct opposite, nor can any thing be more prase worthy than the modest respectful behaviour of the young men and warriors in presence of the head men and older Warriors as well as of all the Children in their families to their parents and when abroad to those older or superior to themselves in society for they have ranks and degrees in society here as well as in america England or elswhere their Government in its present state partaking of an Aristocracy tho formerly a Monarchy—I would here mention many of their Laws which bear a wonderful similitude to the Mosaic Law in almost every one of their old Customs but as it would swell this letter to an uncommon bulk already grown too lengthy I shall reserve in a small collection for some other time to be transmitted to you Sir—
          
          Having spoken of the present Spanish War I will enter into a short history of this Country and a detail of facts relative to it which I have collected here and which I beleive are not generally known—
          In the Century before last when the spaniards had the peaceable possession of this Country it was highly improved and the population very great insomuch that were handsome towns and large villages within every ten or fifteen miles of each other and the Country around highly improved and cultivated with plantations farms vin’yards orchards and fine Gardens spread all over the face of the Country, the remains of all which are very evident this day, as the site of all the old towns and villages can still be easily traced and known and wherever there has wood grown on them it is immediat’ly known for a late or Recent growth and the famous Andalusian yellow, Red green and black plumb, some grapes and many other spanish Fruits. towards the latter end of the Century the aborigines (the present Muscogees) beginning to feel the severeties of Spanish oppressions and Bigotry but were loth or afraid to complain or openly oppose them untill at last the fanaticism and intemperate zeal of the Spanish Friars and monks with which the Country at that time abounded together with their extreme avarice excited them to the commission of many and innumerable cruelties upon the unfortunate Aborigines (the people who now possess the Country) for the love of good mother Church and the Honour of God and Christianity The discontent which rankled in the bosoms of the natives excited by the oppressions and cruelties of the Spanish Governors and clergy was at last blown into a flame that ended in the extirpation and expulsion of the spaniards and their allies from this Country. by the following incident in or about the close of the Century before last the year 1700 The friars or monks having hold of a boy the son of one of the natives or aborigines kept him close housed, and was (whether from pious motives or what other) drilling most cruelly and unmercifully to suit his purposes, when the father passing by hearing cries was alarmed and on looking closely he perceived they proceeded from his son and saw the miserably pitiable situation to which he was reduced, he thereupon drew out his knife and flying to the rescue of his son buried his knife in the bosom of the friar and then like the great Tell urged his country men to arouse and assert their liberty and independence, for when he killed the friar he took his heart out and carried it in his hand to the square where the Head man and warriors immediately assembled and there by an animated and spirited speech he aroused his country men from the lethargy into which they had fallen and prevailed on them by recounting what had passed and the many wrongs and oppressions they had laboured under to take up arms in defence of their native rights liberties and independence and not lay them down untill they expelled or extirpated those unwelcome invaders. The whole nation in whose bosoms black brooding discontent had long rankled now fired by the decision spirit and firmness of the one town immediately took arms to a man and declared war against spain on the 17th. of Feby 1701, and an universal massacre of all the Monks and friars they could lay their hands on immediately followed—And on the 25th. of March the first action between them and the spanish army was fought opposite to the ockmulgee town on the Flint River where they defeated the spaniards who lost 800 men in the action, (the place is now known by the name of Bloody run) and immediately retreated to the forks of the Flint River & the Chatahoochee where they were met by a cheif called the Cherokee Leegha (or Cherokeekiller) who defeated them also with a very great loss on the spanish side—the Spaniards then Retreated across the ockolocknee to St. Lucea the Capital at that time of this Country, being at that time a large populous and flourishing town situate on the top of a steep hill of the form of an horse shoe and walled in all round with a Citadell ditch Fosse Counter Fosse Ramparts &c &c, and being so completely fortified was considered as impregnable; into this town the remains of the Spanish army retreated, all except the Governor who retired to the present Fort St. Marks distant from St Lucea about 18 miles taking with him 1400 men, The Indians then seized and took all the spanish towns and settlements throughout the Country and put all they found in them to the sword and also cut off and put to the sword the aborigines that had entred into an alliance with the spaniards and fought for the spaniards against them—having taken and destroyed all the spanish ouposts towns and settlements as also all those belonging to the indians that waged war against them they proceeded to invest St. Lucea the Capital. here they were Joined by a British Captain named Edwards together with his Company consisting of 57 men and also got a complete supply of British muskets with locks to them in which they had a considerable advantage over the spaniards who fought that whole war with matchlocks, they thus provided proceeded to St. Lucea and formed the seige of it, and attempted 3 several times to take it by storm, in which they lost numbers of men, but in the 4th. attempt to storm it they carried it, after the seige had continued twenty days and in spite of the exertions of the British they put every soul to the sword and rased and levelled the town, so that the site of it only Remains together with the Cannon, most of which have lost their arms or have been split or otherwise broken by the Indians lying on the ground most of them overgrown with grass and weeds, some few of them there are that if cleansed from the Rust might be again serviceable the Church Bells also lye in the same way as does all the other things of that nature, not touched nor meddled with by the Indians, all of whom still veiw the place with Horror as the seat of Spanish oppressions and Cruelties
          The spaniards it was said had during the seige built a kind of subterranean vault in which they buried the treasure of the town, one of the poor Indians in alliance with the Spaniards being privy to the burying the treasure and afterwards taken by the Muscogeons offered to discover where the treasure was hid if they would spare his life which they refused doing preferring that the treasure should remain buried in oblivion to eternity as the source of every evil than be again brought to light, the Indian poor fellow to induce a beleif in his veracity described the place in which the treasure had been deposited which only hastened his end as the cheifs feared that he would make it so well known as to be easily discovered which they did not all wish in them days—
          After the sacking of St. Lucea they proceeded to the attack of Fort St. Marks whither the Governor had Retired with the 1400 men, the Governor had previously sent of by sea most of the principal inhabitants, but the fort being extremely small he was obliged to entrench the greater number of his men without the walls where the Indians attacked them and killed 1100 and odd men, and were proceeding to storm the Fort but the Governor surrendered the next day by Capitulation to the British officer and was together with the Garrison marched across to Charlestown, and this was the whole of the Spaniards found in the Country that were saved from the General Massacre, the whole of the Appalachias the tribe from whom this Country took its name, together with the Yamasees, Collossees Tigetas and a small tribe whose name I could not learn these unfortunate Indians that took the part of the Spaniards were wholly extirpated, the Resentment of the Creeks or Muscogeons being such that having heard a few years ago that some few of them had escaped and were living on some of the small Quays or Islands they pursued them to put them to death but found that they were misinformed—
          Pensacola was also burned down and the few inhabitants and soliders obliged to fly to the extreme point of Rose Island where they continued untill the Peace of 1762 when the Territory that legally and equitably belonged to the Spaniards was Ceded to the British, and thus did this nation after a struggle of 38 Years in which they lost numbers of men, establish their independence and free themselves from Monkish Cruelties and Bigottry, and the oppress avarice of Spanish Governors and their long train of concomittant evils, And they are all so feelingly alive to all that at this day that they say a war with the Spaniards is a natural and hereditary war that it had been the war of their fathers and ancestors, and that it having been entailed on them by their Ancestors it is a necessary duty incumbent on them to perform, the making war agst. the Spaniards when ever they shall afford them a reasonable pretext (which the Spaniards have more than done in the present war) and an Indian at this day after he has used the bitterest language and invective in Reviling and abusing any person they are at enmity with, will to wind up and give the finishing stroke to all if they have a real bad opinion of the person tell him that he is as bad as a spanish Christian—
          All over the lower parts of this Country where it was usurped by the Spaniards (as it certainly was an usurpation) there are Cannons Church bills and other monuments of Spanish usurpation. There are two very fine large Bells at this moment lying in a little run of Water that notwithstanding their prodigious size were carried thither (near 8 miles by the Indians) and there thrown in derision by the Indians and there they lye perfectly sound—The Muscogeons being at time and long previous to it governed by a King, with the assistance of a Council, and this was one reason why they extirpated the tribes that Joined the Spaniards, they being all subjects to the King of Muscogee and taking up arms agst. him were considered and treated as Rebels by the others—The power of the King tho very great insomuch that he could order any member turned out of the Council or order the death of any man for a Crime meriting death yet he durst not confine nor imprison any person not for a single moment, He had his officers of state &c &c and drew his Regal revenue from the first fruits of the Earth from the spoils of the enemy, from the labour and industry of the people and from the Fisherie which has been so unpropitious to Col Hawkins for all persons who fished there were obliged to give the King a certain proportion of what they caught. The last King died shortly after the War I have mentioned, at which time the Government asssumed the shape of an aristocracy and has continued so since, or it rather answers the Arrangments of the Great Alfred of the Government of the towns by Head boroughs and the whole by the Grand Council of the Nation, at present with a director General which makes it a mixed Government which I beleive they are likely to continue. The old Queen died but a few years back, and has left but one or two female Children, the male line being quite extinct. she untill her death exercised occasionally her regal authority. being attended constantly by officers assigned her who collected and levied the customary tribute as it became due to her and enforced a due obedience to her orders
          Having mentioned the first fruits I cannot help remarking the great similarity there is between their feast of the Bursk or thanksgiving or offering of their first fruits, when their Corn begins to Ripen to the Mosaic offering of the first fruits—next their purification of the women their punishments with Respect to Crimes, and the sanctuary for all those offenders that get into the square or temple at the Bursk who are all forgiven except those guilty of Murder by lying in wait or in the first degree, their customs or laws about Marriage and the raising up Children by the nearest of Kin to the deceased Kinsman or Woman, about which custom I can not help relating a fact that took place lately, a spaniard called Spanish Jack having taken an Indian Wife she very ill naturedly took it into her head to die and did so—Jack was of course confined to the House, (she being buried therein under the bed) and a life of Celibacy for the accustomed term of four months for the men (for it is longer with the women—) Jack tired of his lonely recluse situation and dumb House mate or companion, and afraid of the vengeance of the Indians who did not like him as a Spaniard was afraid to stir out, he therefore agreed as they asked him to endeavour to raise up to his deceased wife with the nearest of Kin to her. The Indians scrupulously exact in every thing that relates to that Law after enquiries and Researches found that the deceased wifes Grandmother was the nearest of Kin to her that was at that time single and unmarried, they therefore brot. her to Mr Jack, who bedded with her for that night to take him out of his widowhood and set of with himself next day out of the Country, this I am well assured as a fact and has happened precisely as I have stated it—there is a family here also called the wind family who have many exclusive priveleges that no other family has and which resemble those of the Jewish Levites considerably—there are also many old Indian Mounts or Mounds in this Country about which there are many vague traditions which are not worth detailing they are not fortified like those on the other side of the Mississippi but look some what like those high places thrown up for the Worship of the sun—there are hardly any other curiosities in the Country or any thing else worth mentioning that I have seen—
          And here I must once more say in Justice to the Muscogee Indian Character that I have been most agreeably disappointed in them, for instead of finding them a savage barbarous people they, are on the contrary extreme kind courteous liberal hospitable generous and humane, and far advanced in Civilization. much more so in every respect than Many americans I have seen I do assure You Sir—
          Convinced that some acct. of Genl. Bowles the great Indian favourite by one who has seen and conversed with him; and whose opinions are formed without prejudice or passion of any kind or if any, a prepossession against him founded on general report; will not be unacceptable to you, I take the liberty of sending you the following on which you may depend as it is faithfully drawn as much so as my Judgment would enable me to do so—
          William Augustus Bowles Director General of the Muscogee Nation was born in Fredk. town Maryland his father was Clerk of the Court &c &c there previous to the Revolution, and his mother Brothers & Sisters do all live in that neighbourhood still, he entred as an Ensegn in the 7th. Regt. British Infantry at the Commencement of the Revolutionary War then aged about 14 or 15. Being stationed at Pensacola, he in the attack on french Village now Mobile wherein the British were defeated in their attempt to storm the fort, got into the fort with 5 or 6 Indians, and was knocked down with a Club’d musket and left for dead. the British had retreated but the Indians who had become attached to him took him out of the fort in that situation, and took care of him untill he got well and from the marks of invincible intrepidity he shewed in the attack the Indian who saved him adobted him into his family, which is the origin of the Generals attachment to the indians (the tyger family) one of the strongest families among the Indians. He returned to pensacola and served there during the seige with great Gallantry and after the surrender of that place, served at N. York Long Island and other parts of the U.S. with increasing military Reputation, but as soon as the war was ended he returned to the Indians again by permission at his own Request they being endeared to him by saving his life and many other acts of kindness, and there he continued going through the regular grades of Warrorship &c untill he attained by his conduct the Rank of Head man, and was in 1791 Elected Director General of the Nation—(or rather Emperor) in which title he since his Return from his spanish Captivity has been Recognised and approved of by the Unanimous voice of the Nation in General Council assembled without a dissenting voice
          Genl. Bowles is about 5 feet 10 or 11 inches in height, of an elegant athletic form, insomuch that a statuary might well Copy from him; few men Combine in their form more grace simmetry activity and vigour than he does, and must at the age of 24 or 25 have been beautiful as an adonis he is now 40 odd, In his Manners he is easy graceful polite affable and pleasing perfectly the polished Gentleman and Courtier—speaks the English with an accurate purity that few can reach, speaks the Spanish and French Languages as also the Creek tounge not only well but fluently and plays the flute and violin initimably well and the Clarionet and bass violin Tolerabley and is an amateur in painting of which he is so passionately fond as to make it injurious to his health, Historical paintings is his fort and what he is fondest of—He has read a great deal and digested it well, Astronomy and the Mathematics he is a tolerably good proficient. He told me that it was reading Newtons principles of astronomy when a little Boy that gave him such a passion for reading, and has acquired a perfect acquaintance with the Modern Writers both philosophic and Physical, He is beyond a question invincibly brave and coolly intrepid, is open Hearted Candid extremely humane and Generous to a fault—previous to my seeing him I expected to meet with a man harsh savage and ferocious in his manners and appearance but how great was my surprise to meet instead thereof such a man as I have above faithfully delineated and described from my observation of his manners & Character for some days that I stayed with him. The Spaniards are objects of his Resentment for three reasons first from the National resentment and prejudices which he has imbibed secondly from the treacherous way in which they took and kept him prisoner for a length of time and after failing in an attempt to poison him sent him round the world to Manilla the Phillippine Islans & Lima where he was near exciting a general insurrection taking the Country from them and overturning their Government—from them on her way back to spain he made his escape through the connivance of the Officers of a french frigate who were Brother Masons of his, but previous to his leaving the spanish vessel the Crew were about to mutiny and give him the command of the vessel and confine their own officers which being discovered induced the Captn. to put him on board the french frigate from whence he escaped—he refused the title of a Spanish Count & the sum of $200,000. offered him as a bribe if he would change sides and espouse their interest which endears him very much to the nation—
          His darling passion and in which he appears an Enthusiast is the benefitting of this people establishing their independence on pure principles and Civilizing them. he is framing a Constitution or rather has framed it on principles drawn from Montesqieu and Plutarch two authors that he appears to have almost by Rote—He has promised me to transmit a Copy to you for your advice and approbation as a Gentleman a Philanthrophist and the Particular freind and patron of the Red People and for your opinion on it, He is extremely solicitous for keeping peace between the Indians and the U.S. about which he has Issued very Positive orders which I have seen and has by that means opened a free intercourse and caused a good understanding between the Frontier People and the Indians at present, but he hates and detests Col Hawkins & I indeed do not wonder at it. He has opened the Trade to this Country for the americans declaring it free every where to them in spite of the Spaniards—The Spaniards have offered a reward of $10,000 to any person that would assassinate him and Col Hawkins has made use of all his influence to get it done. the Commission of which act would eternally blacken the characters of those who would be in any wise instrumental to it—and would be doing the world a disservice and this nation an irreparable injury for if he lives but five years longer they will be a polite and completely civilised people He being about establishing schools among them for which purpose he seeks for old invalid soldiers in preference to Bigotted missionaries in which I think him perfectly right—The whole Nation is now anxious for the Constitution and a Code of Laws and Government of their own similar to the whites all which he is preparing to give them, (and in which it is devoutly to be wished that may succeed and that he had some assistance in it as he is in many things and opinions extremely excentrac) and which the nation is now fully fitted and prepared to receive. But they tell him it must be such as will suit a Brave and free people that have had their liberties and independence transmitted to them from their ancestors unblimneshed and unsullied in spite of Spanish oppressions and intrigues and that they mean to transmit it to their Children in the same state, they say that the Great Spirit or maker of the world gave them the Land they are now on for an Inheritance, and that they neither will give up this nor seek for a other, they are certainly a brave hardy honest race and it would be cruel to attempt to dispossess them or usurp their Country. Genl. Bowles is extremely anxious for a peace or a suspension of hostitilies with the Spaniards that he might introduce Commerce & agriculture and get them to follow it with the greater energy and do away that necessity for their dependance in any wise on hunting, and that passion they have for a petty warfare occasionally, tho peace now appears the general bent of their wishes especially, a good understanding with the U.S. It would be but good policy in the Spaniards to make peace or agree to a suspension of Hostilities for they have neither forces sufficient to withstand the Indians in this part of the world nor officers that can be matched with Genl. Bowles who is certainly a great military Character which his taking the strong fort of St. Marks from them in such a short time and with so few Indians proves, in fact I think him one of those great Genius’s that an age does not produce more than one or two such. so much have I been pleased with him and those Indians & so well convinced of their Generally peaceable intentions towards the U.S. tho I strongly suspect that Genl. Bowles is strongly supported by England—
          With every Respect I have the honour to subscribe myself Sir Your truly Obedt Hbl Servant
          
            John Devx DeLacy
          
        